Title: From Thomas Jefferson to the House of Representatives, 22 December 1802
From: Jefferson, Thomas
To: House of Representatives


            
              Gentlemen of the House  of Representatives
              
            
            I now transmit a report from the Secretary of state with the information requested in your resolution of the 17th. instant.
            In making this communication, I deem it proper to observe that I was led by the regard due to the rights and interests of the United States and to the just sensibility of the portion of our fellow citizens more immediately affected by the irregular proceeding at New Orleans, to lose not a moment in causing every step to be taken which the occasion claimed from me: being equally aware of the obligation to maintain in all cases the rights of the nation, and to employ for that purpose those just and honorable means, which belong to the character of the United States.
            
              Th: Jefferson
              Dec. 22. 1802.
            
          